PER CURIAM.
Otis W. Witcher seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Witcher v. Robinson, No. CA-00-2164-AM (E.D. Va. filed Jan. 29, 2002; entered Jan. 31, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*651fore the court and argument would not aid the decisional process.

DISMISSED.